Name: Council Regulation (EEC) No 1875/80 of 15 July 1980 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 10 Official Journal of the European Communities 17. 7. 80 COUNCIL REGULATION (EEC) No 1875/80 of 15 July 1980 fixing the monthly price increases for cereals , wheat and rye flour and wheat groats and meal for the 1980/81 marketing year The monthly increases indicated in brackets shall apply to neither the reference price for common wheat of bread-making quality nor intervention prices. Article 3 The monthly increases to be applied to the threshold price for meslin, oats, buckwheat, millet, canary seed and sorghum operative for the first month of the marketing year shall be the same as those applicable to cereals other than durum wheat. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commission , Whereas, when the number and amount of the monthly increases and the first month during which these are to apply are fixed, account should be taken of the storage costs and interest charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals conforms to market requirements, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the monthly increases to be applied to the target price, threshold price and intervention price for the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 and to the reference price for common wheat of bread-making quality, shall be as set out in this Regulation . Article 2 The monthly increases to be applied to the target price, threshold price and intervention price for common wheat, rye, barley, maize and durum wheat and to the reference price for common wheat of bread ­ making quality, operative for the first month of the marketing year, shall be as follows : Article 4 The monthly increases to be applied to the threshold price for wheat, meslin and rye flour and to the threshold price for groats and meal of common or of durum wheat operative for the first month of the marketing year shall be as follows : (ECU/tonne) Period Wheat, meslin and rye flour, common wheat groats and meal Groats and meal of durum wheat August 1980 September October November December January 1981 February March April May June July 2-82 5-64 8-46 11-28 1410 1 6-92 19-74 22-56 25-38 28-20 28-20 3-16 6-32 9-48 12-64 15-80 18-96 22-12 25-28 28-44 31-60 31-60 (ECU/tonne) Period Common wheat, rye ,barley and maize Durum wheat August 1980 September October November December January 1981 February March April May June July 1-87 3-74 5-61 7-48 9-35 11-22 1309 14-96 16-83 ( 18-70) ( 18-70) 2-00 4-00 6-00 8-00 10-00 12-00 14-00 16-00 18-00 (20-00) (20-00) Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) See page 1 of this Official Journal . It shall apply from 1 August 1980 . 17. 7 . 80 Official Journal of the European Communities No L 184/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Council The President J. SANTER